DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending:
		Claims 1-20 are rejected.
		Claims 1-12, 14-18 and 20 have been amended. 
Continued Examination Under 37 CFR 1.114 

Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 10/15/2021. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.14. 
Applicant's submission filed on 10/15/2021 has been entered
Response to Amendments
Amendments filed 10/15/2021 have been entered. Amendments to the claims overcome rejections previously set forth in final Office Action mailed 08/16/2021.
Response to Arguments
Arguments filed 10/15/2021 have been entered. Arguments were fully considered.
On pages 10-11 of Applicant’s arguments, Applicant argues that:
Inasmuch as the Pramanik reference does not teach or suggest any embodiment wherein the ecosystem per se, i.e. outside of any reactor, is free of aerators. It is also noted that that the secondary Gencer reference always teaches an aerator within the bio-remediation reactor which is antipodal to Applicant's claimed reactors, i.e. being free of any aerator therein. Moreover, the Errede reference relates to the immobilization of biological cells in polytetrafluoroethylene matrix and thus has nothing to do with a bio- restoration ecosystem. Also, the Johnson reference merely relates to microbial biodegradation of 

	This argument in view of amendments therefore previous rejection is withdrawn. The features of claims 1 and 11 are known in combination therefore rejected for being obvious over Boutet in view of Gencer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boutet (US 2017/0320761) in view of Gencer (US 2014/0238933).
	Regarding claim 1, Boutet teaches a water bio-restoration ecosystem (lagoon) (see ¶1), comprising: a submergible (any reactor can be submergible) ecosystem reactor (Fig. 2, reactor 12) (see ¶88) located in said water bio-restoration ecosystem (see Fig. 5) having one or more exterior walls (cell unit 52 has water permeable wall 53) (see ¶95) (see Fig. 2) that are capable of enclosing contaminated water (see Fig. 2), said contaminated water selected from the group consisting of residential contaminates (treating waste from residential wastewater systems) (see ¶85), farm contaminates, commercial contaminates, sewage, corrosive contaminates, or sulfur or phosphorous containing compounds: said contaminated water having a natural flow or a current (the water will inherently have a natural flow or current in the lagoon since the lagoon is a natural environment) (see ¶1 and ¶75); said one or more exterior walls being perforated (see Fig. 3) and being capable of permitting said natural flow or current of said contaminated water to flow therethrough (see Fig. 3); said ecosystem reactor having enclosed (biomedia is enclosed by housing) (see ¶16) (see Fig. 2) submerged (biomedia submerged) (see ¶21)  inert media substrates (biomedia made of any suitable polymer) (see ¶23), independently, have one or more bioremediation microorganisms (biomedia for bacteria to attach and grow) (see ¶88), or any combination thereof; said submergible ecosystem reactor being free of any aerator (an aeration device is optional) (see ¶26), wherein said water bio-restoration ecosystem is free of any aerator (an aeration device is optional) (see ¶26); and said ecosystem reactor being free of any separator (the reactor houses at least one cell therefore a separator or divider is optional) (see ¶88) (see Figs. 2 and 3), ecosystem-reactor and said ecosystem reactor being free of any chimney (no chimneys are used) (see Fig. 3).  
	Boutet does not teach that (1) said substrate has one or more micropores therein and (2) wherein said one or more bioremediation microorganisms comprise a pseudomonas species 
	In a related field of endeavor, Gencer teaches a method and apparatus or bio-remediation of aqueous waste (see Entire Abstract) comprising a substrate having small micropores (Abstract, lines 5-9) and microorganisms comprising Nitrobacter species (Gencer, see claim 13)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the substrate of Boutet with the substrate of Gencer because the simple substitution of one known substrate means with another known substrate means obviously resulting in a suitable for attachment means for microorganisms (Gencer, see ¶41) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	It would have been obvious to one of one ordinary skill in the art before the effective filing date of the invention replace the undisclosed microorganisms of Boutet with the microorganisms (Nitrobacter species) of Gencer because the simple substitution of one known microorganism means with another known microorganism means (Nitrobacter species) obviously resulting in a suitable microorganism for treatment of wastewater with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
	Regarding claim 2, Boutet and Gencer teach the water bio restoration ecosystem of claim 1, wherein said residential contaminates comprise sugar sources, waste food (agri-food wastewater) inates comprise human waste, and wherein said corrosive compounds comprise sulfur-containing compounds, nitrogen-containing compounds, and phosphorous containing compounds.  
	The perforated walls of Boutet are mesh therefore the surface area is less than 100% and the openings are small enough to retain the media therefore greater than 0%. While Boutet does not teach wherein said perforated exterior wall surface area of said reactor is from about 10% to about 90% of the total ecosystem reactor exterior surface area, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the perforated exterior wall surface area of Boutet by selecting a surface area in the claimed range because a selection of overlapping ranges is a prima facie case of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP2144.05. 
	Boutet does not teach wherein the volume of said inert media substrates is from about 5% to about 98% based upon the total interior volume of said reactor.
	Gencer teaches wherein the volume of said inert media substrates is from about 5% to about 98% based upon the total interior volume of said reactor (substrates are at least 50% by volume) (Gencer, see ¶46).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the inert media substrate volume of Boutet by selecting a volume within the claimed range as disclosed by Gencer because a selection of overlapping ranges is a prima facie case of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP2144.05
(substrates are at least 50% by volume) (Gencer, see ¶46) and wherein the size of said perforations is smaller than the size of said inert media substrates (the water permeable wall comprise mesh having openings sufficiently small to retain biomedia) (see ¶95) (Boutet, see Figs. 2 and 3).
	The perforated walls of Boutet are mesh therefore the surface area is less than 100% and the openings are small enough to retain the media therefore greater than 0%. While Boutet does not teach wherein said perforated exterior wall surface area of said reactor is from about 20% to about 80%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the perforated exterior wall surface area of Boutet by selecting a surface area in the claimed range because a selection of overlapping ranges is a prima facie case of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP2144.05
	Regarding claim 4, Boutet and Gencer teach the water bio-restoration ecosystem of claim 1, wherein the average pore size of said inert media substrates is from about 1 to about 500 microns (the pore size ranges from 1 micron to 150 micron and even up to 500 microns) (Gencer, see ¶40), and wherein the surface area of said inert media substrates, independently, is from about 100 to about 200,000 M2/M3 (the surface area is at least about 100 M2/M3 to even 200,000 M2/M3) (Gencer, see ¶39).  
	Regarding claim 5, Boutet and Gencer teach the water bio-restoration ecosystem of claim 1, wherein the average pore size of said inert media substrates is from about 4 to about 100 (pore sizes can range from about 4 microns to about 75 microns) (Gencer, see ¶40). 
	Regarding claim 6, Boutet and Gencer teach the water bro-restoration ecosystem of claim 4, wherein the average pore size of said inert media substrates is from about 30 to about 75 microns 2/M3 (the surface area is at least about 500 M2/M3 and even 10,000 M2/M3) (Gencer, see ¶39).  
	Regarding claim 7, Boutet and Gencer teach the water bio-restoration ecosystem of claim 3, wherein said ecosystem reactor is capable of being located from the bottom surface of a water body to an upper location wherein the top of said ecosystem reactor is approximately 12 inches below the water body surface (any reactor can be located from the bottom surface).
	Regarding claim 8, Boutet and Gencer teach the water bio-restoration ecosystem of claim 4, wherein said one or more inert media substrates, independently, are located within a perforated bag, or are located freely within said ecosystem reactor (the substrate is located freely within the reactor) (Boutet, see Figs. 2 and 3).
	Boutet does not teach wherein said the volume of said inert media substrates is from about 30% to about 70%.
	Gencer teaches wherein said the volume of said inert media substrates is from about 30% to about 70% (substrates are at least 50% by volume) (Gencer, see ¶46).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the inert media substrate volume of Boutet by selecting a volume within the claimed range as disclosed by Gencer because a selection of overlapping ranges is a prima facie case of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP2144.05
	Regarding claim 9, Boutet and Gencer teach the water bio-restoration ecosystem of claim 6, wherein said surface area of said inert media substrates, independently, is from about 800 to about 10,000 M2/M3 (surface area is from 800 M2/M3 to about 10,000 M2/M3) (Gencer, see ¶39).
	The perforated walls of Boutet are mesh therefore the surface area is less than 100% and the openings are small enough to retain the media therefore greater than 0%. While Boutet does not  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP2144.05
	Regarding claim 10, Boutet and Gencer teach the water bio-restoration ecosystem of claim 4, wherein said microorganisms comprise a Nitrobacter species (Gencer, see claim 13) comprising said Nitrobacter winogradskyi; a Nitrosomonas species comprising said Nitrosomonas europaea; a sulfur containing compound comprising said Thiobacillus species or said Thiobacillus denitrificans; said fungi that naturally exists in mushrooms, yeasts, or molds; or said protozoa comprising sarcomastigophora, labyrinthomorpha, apicomplexa, microspora, acetospora, myxozoa, ciliophora; or any combination thereof.  
	Regarding claim 11, Boutet teaches a process for the bio-remediation of an aqueous ecosystem (lagoon) (see ¶1), comprising the steps of: locating (see Fig. 5) a submergible (any reactor can be submergible) ecosystem reactor (Fig. 2, reactor 12) (see ¶88) in an aqueous ecosystem containing contaminated water, said contaminated water selected from the consisting of residential contaminates (treating waste from residential wastewater systems) (see ¶85), farm contaminates, commercial contaminates, sewage, and corrosive contaminates, or sulfur, or phosphorous containing compounds; said ecosystem reactor comprising one or more exterior walls (see Fig. 2) that are capable of enclosing said contaminated water (see Fig. 2), said one or more exterior walls being perforated (cell unit 52 has water permeable wall 53) (see ¶95) (see Figs. 2 and 3), said contaminated water having a natural flow or current (the water will inherently have a natural flow or current in the lagoon since the lagoon is a natural environment) (see ¶1 and ¶75), said perforated walls being capable of permitting said natural flow or current of said water to flow therethrough (see Fig. 2); said ecosystem reactor having one or more inert media substrates 
	Boutet does not teach that (1) said inert media substrates having one or more micropores therein and (2) wherein said one or more bioremediation microorganisms comprise a pseudomonas species comprising Pseudomonas vesicularis, Aeromonas hydrophila, or Brevibacterium acetyicum; a Nitrobacter species comprising Nitrobacter winogradskyi; a Nitrosomonas species comprising Nitrosomonas europaea; a sulfur containing compound comprising Thiobacillus species or Thiobacillus denitrificans; a fungi that naturally exists in mushrooms, yeasts, or molds; or a protozoa comprising sarcomastigophora, labyrinthomorpha, apicomplexa. microspora, acetospora, myxozoa, ciliophora; or any combination thereof.
	In a related field of endeavor, Gencer teaches a method and apparatus or bio-remediation of aqueous waste (see Entire Abstract) comprising a substrate having small micropores (Abstract, lines 5-9) and microorganisms comprising Nitrobacter species (Gencer, see claim 13)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the substrate of Boutet with the substrate of Gencer because the simple substitution of one known substrate means with another known substrate means obviously resulting in a suitable for attachment means for microorganisms (Gencer, see ¶41) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when 
	It would have been obvious to one of one ordinary skill in the art before the effective filing date of the invention replace the undisclosed microorganisms of Boutet with the microorganisms (Nitrobacter species) of Gencer because the simple substitution of one known microorganism means with another known microorganism means (Nitrobacter species) obviously resulting in a suitable microorganism for treatment of wastewater with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
	Regarding claim 12, Boutet and Gencer teach the process of claim 11, including bio-remediating said contaminated water in said reactor, and wherein said residential contaminates comprise sugar sources, waste food (agri-food wastewater) (Boutet, see ¶85), fats, grease, oil, dissolved proteins, and human excrement, wherein said farm contaminates comprise excrement from animals comprising cows, horses, pigs, chickens and turkeys, wherein said commercial contaminates comprise dissolved proteins, waste from restaurants and food service operations, wherein said sewage contaminates, comprise human waste, and wherein said corrosive compounds comprise sulfur-containing compounds, nitrogen-containing compounds and phosphorous containing compounds.  
	Regarding claim 13, Boutet and Gencer teach the process of claim 12.
	The perforated walls of Boutet are mesh therefore the surface area is less than 100% and the openings are small enough to retain the media therefore greater than 0%. While Boutet does not teach wherein said perforated exterior wall surface area of said reactor is from about 10% to about 90% of the total ecosystem reactor exterior surface area, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Boutet by selecting a perforated exterior wall surface area within the claimed range because a selection of  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP2144.05
	Boutet does not teach wherein the volume of said inert media substrates is from about 6% to about 98% based upon the total interior volume of said reactor.  
	Gencer teaches wherein the volume of said inert media substrates is from about 6% to about 98% (substrates are at least 50% by volume) (Gencer, see ¶46) based upon the total interior volume of said reactor.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Boutet by selecting an inert media substrate volume within the claimed range as disclosed by Gencer because a selection of overlapping ranges is a prima facie case of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP2144.05
	Regarding claim 14, Boutet and Gencer teach the process of claim 13, wherein said volume of said inert media substrates is from about 25% to about 85% (substrates are at least 50% by volume) (Gencer, see ¶46), and wherein the size of said perforations is smaller than the size of said inert media substrates (Boutet, see Figs. 2 and 3). 
	The perforated walls of Boutet are mesh therefore the surface area is less than 100% and the openings are small enough to retain the media therefore greater than 0%. While Boutet does not teach wherein said perforated exterior wall surface area of said reactor is from about 20% to about 80%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Boutet by selecting a perforated exterior wall surface area within the claimed range because a selection of overlapping ranges is a prima facie case of obviousness. Absent any additional and more specific information in the prior art, a prima facie case 
	Regarding claim 15, Boutet and Gencer teach the process of claim 11, wherein the average pore size of said inert media substrates is from about 1 to about 500 microns (the pore size ranges from 1 micron to 150 micron and even up to 500 microns) (Gencer, see ¶40), and wherein the surface area of said inert media substrates, independently, is from about 100 to about 200,000 M2/M3 (the surface area is at least about 100 M2/M3 to even 200,000 M2/M3) (Gencer, see ¶39).   
	Regarding claim 16, Boutet and Gencer teach the process of claim 15, wherein the average pore size of said inert media substrates is from about 4 to about 100 microns (pore sizes can range from about 4 microns to about 100 microns) (Gencer, see ¶40).
	Regarding claim 17, Boutet and Gencer teach the process of claim 16, wherein the average pore size of said inert media substrates is from about 30 to about 75 microns (the pore size ranges from about 30 microns to about 75 microns) (Gencer, see ¶40), and wherein the surface area of said inert media substrates, independently, is from about 500 to about 10,000 M2/M3 (the surface area is at least about 500 M2/M3 and even 10,000 M2/M3) (Gencer, see ¶39).    
	Regarding claim 18, Boutet and Gencer teach the process of claim 17, wherein said one or more inert media substrates, independently, are located within a perforated bag or are located freely within said ecosystem reactor (the substrate is located freely within the reactor) (Boutet, see Figs. 2 and 3) and wherein the size of said perforations is smaller than the size of said inert media substrates (Boutet, see Figs. 2 and 3).
	Boutet does not teach wherein the volume of said inert media substrates is from about 30% to about 70%.
	Gencer teaches wherein the volume of said inert media substrates is from about 30% to about 70% (substrates are at least 50% by volume) (Gencer, see ¶46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Boutet by selecting an inert media substrate volume within the claimed range as disclosed by Gencer because a selection of overlapping ranges is a prima facie case of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP2144.05
	Regarding claim 19, Boutet and Gencer teach the process of claim 18, wherein said surface area of said inert media substrates, independently, is from about 800 to about 10,000 M2/M3 (surface area is from 800 M2/M3 to about 10,000 M2/M3) (Gencer, see ¶39). 
	The perforated walls of Boutet are mesh therefore the surface area is less than 100% and the openings are small enough to retain the media therefore greater than 0%. While Boutet does not teach wherein said perforated exterior wall surface area is from about 30% to about 70%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Boutet by selecting a perforated exterior wall surface area within the claimed range because a selection of overlapping ranges is a prima facie case of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP2144.05
	Regarding claim 20, Boutet and Gencer teach the process of claim 11, wherein said microorganisms comprise said Nitrobacter species (Gencer, see claim 13) comprising said Nitrobacter winogradskyi; said Nitrosomonas species comprising said Nitrosomronas europaea; [[a]] said sulfur containing compound comprising said Thiobacillus species or said Thiobacvllus denitrifcans; said fungi that naturally exists in mushrooms, yeasts, [[and]] or molds; or said protozoa comprising sarcomast igophora, labyrinthomorpha, apicomplexa, microspora, acetospora, fnyxozoa, or cliophora; or any combination thereof.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Labrecque (US 2019/0071334) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778